Citation Nr: 0614513	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-32 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
headaches with episodic vertigo and right arm numbness, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for left hand numbness.

4.  Entitlement to service connection for vision problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from March 1943 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which denied an increased evaluation for 
post-traumatic headaches with episodic vertigo and right arm 
numbness, currently evaluated as 10 percent disabling, and 
denied service connection for sleep apnea, left hand numbness 
and vision problems, both on a direct basis and secondary to 
service connected disability.  

The veteran's claim has been advanced on the docket under the 
provisions of 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).  

The issues of increased evaluation for post-traumatic 
headaches with episodic vertigo and right arm numbness, 
currently evaluated as 10 percent disabling, and service 
connection for sleep apnea and vision problems, both on a 
direct basis and secondary to service connected disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The competent medical evidence is evenly balanced linking 
the veteran's left hand numbness to service connected 
disability.


CONCLUSION OF LAW

Left hand numbness is proximately due to a service connected 
disability.  38 U.S.C.A. § 1131, 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was signed into law. 38 U.S.C.A. § 5100 et seq; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, 
and imposed on VA certain notification requirements.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present 
case, it is the Board's conclusion that this does not 
preclude the Board from adjudicating the appellant's claim 
for service connection for left hand numbness.  This is so 
because the Board is taking action favorable to the veteran; 
a decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Factual Background

The veteran served with the 442nd Infantry in Italy during 
World War II where service medical records show that he 
sustained a moderately severe cerebral concussion when he 
fell off a rock during an attack.  The veteran's claims, both 
for increased rating and for service connection, are all 
essentially claimed to be either directly, or indirectly, the 
result of this head trauma.  Service medical records, 
including examination at separation in October 1945, do not 
note any sleep problems, numbness to the left hand or vision 
problems.  Vision at separation was 20/20 in both eyes.  

The veteran was hospitalized in September 1946 with a 
complaint of headaches from the concussion sustained in 
service, noted to be localized to the occipital region.  He 
complained of periods of double vision up until 8 months ago, 
but had not had any problems with his vision since discharge.  
Examination revealed no positive neurological findings and 
air passages were noted as adequate with a clear pharynx.  
Eye consultation was negative.  ENT consultation noted mild 
conjunctivitis, and slight myopia which was correctable with 
glasses.  The conclusion was that there were no ocular signs 
to account for the headaches.  

On VA examination in October 1946, the veteran's respiratory 
system, nose, throat and sinuses were all noted as normal.  
In October 1946, service connection was granted for residuals 
of cerebral concussion.  

Sleep apnea was diagnosed on sleep study in December 1998.  
On VA examination in March 2000, the veteran complained of 
numbness in both his arms, the left arm greater than the 
right, and difficulty with fine finger movements, like 
buttoning buttons.  The diagnosis was severe post-traumatic 
headaches and episodic vertigo with postconcussive syndrome 
directly related to moderately severe concussion in battle.  
The headaches were described as more frequent and severe and 
interfering with daily functioning including numbness in the 
right arm.  Based on this examination which related the 
veteran's complaints of right arm numbness and episodic 
vertigo to his concussion in service, the RO reclassified the 
veteran's disability as posttraumatic headaches with episodic 
vertigo and right arm numbness.

In January 2001, the veteran underwent a nerve conduction 
study.  He complained of a long-standing numbness in his 
entire hands, left greater than the right.  Findings were 
consistent with severe left carpal tunnel syndrome and mild 
right carpal tunnel syndrome.  

In March 2002, the veteran filed a claim for increased 
rating, to include numbness of the hands, and vision 
problems.  In April 2002, he filed a claim for service 
connection for sleep apnea.  All of these he claimed were due 
to his service connected disabilities.  

In an August 2002 VA muscles and nerve disorders examination, 
the examiner indicated that the degenerative changes in the 
cervical spine were more likely than not related to his 
traumatic injury in service.  Service connection was denied 
for both left and right hand numbness, as well as the vision 
problems, and sleep apnea in an August 2002 rating decision.  
That decision also granted service connection for 
degenerative disc disease of the cervical spine.  

In a December 2002 annual VA eye examination, in addition to 
refractive error the veteran was diagnosed with corneal lipid 
degeneration and incipient senile cataracts in both eyes.  
Neither condition was related to service or any service 
connected disability.

In a May 2003 neurology evaluation, the veteran indicated 
that he had numbness and paresthesias of his upper 
extremities bilaterally for many years.  X-ray of the 
cervical spine noted disc space narrowing at C4-5 and C5-6.  
The examiner speculated that the symptoms associated with the 
cervical spine degenerative joint disease may be contributing 
to paresthesias and numbness.

Legal Criteria and Analysis

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2005).  The veteran is 
service connected for post-traumatic headaches with episodic 
vertigo and right arm numbness, as the residuals of head 
trauma in service, and degenerative disc disease of the 
cervical spine, also related to the same trauma sustained in 
service.

On the VA examination in March 2000, the veteran complained 
of numbness in both arms, and difficulty with fine movements 
like buttoning buttons.  The examiner related the numbness in 
the right arm with his headaches, and RO reclassified the 
veteran's disability to include this numbness.  However, 
subsequent to this, service connection was denied for 
numbness in the left and right hands, as nerve conduction 
studies linked this to carpal tunnel syndrome.  There is no 
rational medical basis for the RO's grant of service 
connection for right arm numbness, and subsequent denial of 
service connection for right hand numbness.  The symptoms 
complained of by the veteran in the March 2000 examination 
which the RO used to support a grant of service connection 
were of difficulty with fine movements, like buttoning 
buttons, an action performed by the hands, not the arms to 
the exclusion of the hands.  

Although the examiner linked the veteran's right arm numbness 
with his headaches, the examiner did not provide any basis 
for linking one extremity to the veteran's head injury and 
not the other.  Further, the nerve conduction study conducted 
in January 2001 found carpal tunnel syndrome in both the 
right and left hands, with the only difference being one of 
degree.  The left was noted as severe, and the right as mild.  
There appears to be no difference in the veteran's numbness 
in the right arm (which includes the hand), which is service 
connected, and his numbness in the left arm (and hand) other 
than an omission by the examiner in the March 2000 VA 
examination which only linked the right arm with the service 
connected disability.

Further, as noted above, service connection has been granted 
for degenerative disc disease of the cervical spine as being 
more likely than not related to his traumatic injury in 
service.  In a May 2003 neurology evaluation, the examiner 
speculated that the symptoms associated with the cervical 
spine degenerative joint disease may be contributing to the 
paresthesias and numbness in his upper extremities.

The Board concludes that, while it is not certain that the 
veteran's left hand numbness is related to a service 
connected disability, the competent medical evidence is at 
least in equipoise as to this question.  When the evidence is 
in relative equipoise as to the merits of the issue, then the 
benefit of the doubt in resolving the issue is to be given to 
the veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Resolving all reasonable doubt in favor of the 
veteran, the Board finds that service connection is warranted 
for left hand numbness, secondary to his service connected 
disability.


ORDER

Service connection for left hand numbness is granted.


REMAND

The veteran is claiming entitlement to a higher evaluation 
for the disability resulting form the head trauma sustained 
in service, and manifested by headaches, episodic vertigo and 
right arm numbness.  He is also claiming entitlement to 
service connection for sleep apnea and vision problems as 
additional manifestations of this disability.  The most 
recent medical evidence in the claims file is almost 3 years 
old.  The Board cannot fairly evaluate the current level of 
the veteran's disability without current medical evidence.  

Further, the Board is unable to determine from the medical 
evidence if there is any link between the veteran's sleep 
apnea or vision problems and any service connected 
disability, to include not just his residuals of head trauma, 
but also his service connected cervical degenerative disc 
disease.  A VA examination should be scheduled to determine 
both the current nature of the veteran's service connected 
disability, including all manifestations of disability, and 
if there is any link between the claimed conditions and 
active service, or a service connected disability.  

It appears from the record that all of the veteran's current 
treatment has been through the VA Medical Center in Honolulu, 
and is ongoing.  The most recent request for records was in 
December 2003.  The RO should obtain all current relevant 
records of the veteran's treatment.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any current VA records of treatment for the 
veteran from the VA Medical Center in Honolulu, Hawaii 
dating from December 2003 to the present.

2.  Schedule the veteran for an examination to determine 
the current nature and extent of the veteran's service 
connected disability, post-traumatic headaches with 
episodic vertigo and right arm numbness, as well as 
whether there is any relation between the veteran's 
sleep apnea or vision problems and service, or a service 
connected disability, to include his service connected 
degenerative disc disease of the cervical spine.  The 
examiner should review the claims file, including any 
recently added medical records.  The examiner is 
requested to answer the following question:  

Is it at least as likely as not (50 
percent or greater possibility) that 
either sleep apnea or any vision problems 
are related to active service or any of 
the veteran's service connected 
disabilities, including specifically his 
residuals of head trauma or his 
degenerative disc disease of the cervical 
spine?

3.  Thereafter, the RO should readjudicate the veteran's 
claim.  If any claim on appeal remains denied, the RO 
should prepare a supplemental statement of the case and 
return this claim to the Board in accord with applicable 
procedure.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


